               Case 1:20-cv-02939-AT Document 48 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CERTAIN UNDERWRITERS AT LLOYDS,                                                                6/9/21
LONDON, et al.,
                                                     20-CV-2939 (AT) (BCM)
             Plaintiffs,
        -against-                                    ORDER
MENDOZA, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        This case arises from an insurance dispute among certain underwriters at Lloyds (Lloyds), NYC

Security Services, Inc. (NY Security), which is insured by Lloyds, and Jose Mendoza. Lloyds principally

seeks a declaration that it does not owe a defense or indemnity to NYC Security with respect to Mr.

Mendoza's claims, brought in state court, that he was assaulted, battered, and falsely arrested at a

nightclub by a "John Doe" security guard working for NYC Security.

        On May 12, 2021, this Court issued an Order Scheduling Settlement Conference, setting the

conference for June 10, 2021. (Dkt. No. 47.)

        However, neither NYC Security (which has never appeared or answered in this action) nor

Mendoza (who has filed an answer through counsel) submitted a pre-settlement conference statement or

complied with any of the other pre-settlement conference obligations required by ¶ 3 of the May 12

Order. Most recently, the Court has been informed by Lloyds that Mr. Mendoza is incarcerated – which, if

true, means that he will not be able to attend the settlement conference, as required by ¶ 1 of the May 12

Order, without a further order directing the warden of his facility to produce him via telephone or

videoconference for that purpose.

        For these reasons, the settlement conference originally scheduled for June 10 is ADJOURNED

sine die.

        No later than June 16, 2021, the parties shall submit a joint status report to the Court. If they wish

to reschedule the settlement conference, Mr. Mendoza's counsel must inform the Court where Mr.
               Case 1:20-cv-02939-AT Document 48 Filed 06/09/21 Page 2 of 2




Mendoza is incarcerated and submit a proposed order directing the warden of that facility to produce him

for the conference.

Dated: New York, New York
       June 9, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                                   2
